582 A.2d 150 (1990)
Timothy STANHOPE
v.
LUMBERMENS MUTUAL INSURANCE CO.
No. 89-559.
Supreme Court of Vermont.
September 5, 1990.
Before ALLEN, C.J., and PECK, GIBSON, DOOLEY and MORSE, JJ.

ENTRY ORDER
Plaintiff was injured in a one car accident in which he was a passenger. The driver was the named insured in an automobile insurance policy issued by defendant. The policy limited coverage to $20,000 for a named insured's liability and $20,000 for uninsured motorists' liability. The defendant paid plaintiff $20,000 to settle the liability claim against the driver (its insured).
Alleging that his damages exceeded $20,000, plaintiff claimed an additional $20,000 from defendant under the policy's uninsured (underinsured) coverage. Defendant declined to honor the claim and this suit followed. Summary judgment was entered *151 in favor of defendant and plaintiff appealed.
The outcome of this case is dictated by the plain meaning of 23 V.S.A. § 941(f), which states:
a motor vehicle is underinsured to the extent that its personal injury limits of liability at the time of an accident are less than the limits of uninsured motorists coverage applicable to any injured party legally entitled to recover damages under said uninsured motorist coverage.
Since the policy limit for personal injury liability ($20,000) was not "less than the limit[] of uninsured motorists coverage" ($20,000), the motor vehicle in question was not underinsured. Brunet v. American Ins. Co., 660 F.Supp. 843 (D.Vt.1987).
Affirmed.